

116 S3030 IS: Eviction Crisis Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3030IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Bennet (for himself, Mr. Portman, Mr. Young, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Housing and Urban Development to establish a national evictions
			 database, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eviction Crisis Act of 2019.
 2.FindingsCongress finds that— (1)based on the best available data, hundreds of thousands, and potentially millions, of individuals and families in the United States face eviction each year;
 (2)collecting more comprehensive and consistent data through a national eviction database would foster a better understanding of the causes and contours of the eviction crisis as well as what efforts should be made to prevent evictions that are costly to tenants, landlords, and communities or to mitigate the consequences of evictions when they are unavoidable;
 (3)expanded landlord-tenant community courts can offer services that help tenants become current again on their obligations or offer alternatives to eviction that avoid homelessness or housing instability;
 (4)emergency assistance programs that provide short-term support to tenants facing a temporary emergency can also help prevent evictions and homelessness for low-income households;
 (5)past evictions or eviction filings can contribute to the cycle of poverty by appearing on credit reports, and tenants have a right to know whether a tenant screening report contains inaccurate data that may impede their ability to pass a background check and secure a stable home;
 (6)the Legal Services Corporation, established in 1974 under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) and funded by Congress to provide grants for free civil legal aid, has documented—
 (A)the ongoing justice gap in which 86 percent of the civil legal problems reported by low-income people in the United States, including housing-related legal issues, are handled with inadequate or no assistance from an attorney or other legal professional; and
 (B)that more than 50 percent of the legal problems presented to legal aid organizations funded by the Legal Services Corporation receive only limited or no legal assistance due to lack of resources;
 (7)the National Center for Access to Justice determined that in 79 percent of housing cases, the tenants are not represented by a lawyer; and
 (8)funding for the Legal Services Corporation must be substantially increased to enable grantees of the Legal Services Corporation to provide legal assistance to all people facing residential eviction who cannot afford adequate counsel.
 3.DefinitionsIn this Act: (1)Administrative evictionThe term administrative eviction means a ruling in favor of the landlord in an administrative forum within a public housing agency, such as grievance procedures, to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (2)Court-ordered evictionThe term court-ordered eviction means a court ruling in favor of the landlord in a legal action to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (3)DepartmentThe term Department means the Department of Housing and Urban Development. (4)Eviction filingThe term eviction filing means a filing by a landlord with the court of jurisdiction to initiate a legal action to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (5)Executed evictionThe term executed eviction means a court order carried out by a sheriff's office or other law enforcement agency that resulted in the landlord recovering possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (6)Illegal evictionThe term illegal eviction means self-help measures taken outside of the legal process for eviction to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), such as—
 (A)willfully interrupting or permitting the interruption of essential items of services required by the rental agreement;
 (B)blocking or attempting to block the entry of a tenant upon the premises; (C)changing the locks or removing the front door of the premises;
 (D)removing the belongings of a tenant; and (E)any other action defined as a self-help eviction under State landlord-tenant law.
 (7)Local ordinance impacting evictionThe term local ordinance impacting eviction means a local ordinance that is designed to address the number of emergency services calls resulting from assault, sexual harassment, stalking, disorderly conduct, or another type of behavior, situation, or condition that results in the need for emergency services, that results in loss of housing or limit the housing opportunities for victims of crime, including victims of domestic violence, or individuals with disabilities who may require emergency services, abnegating local landlord-tenant law by—
 (A)requiring, encouraging, or permitting the eviction of a tenant or resident because of a certain number of calls for emergency services;
 (B)requiring, encouraging, or permitting the eviction of a tenant or resident because of an arrest even though the arrest has not resulted in the conviction of that tenant or resident; or
 (C)requiring, encouraging, or permitting the eviction of a tenant or resident because of criminal activity occurring at or near the place of residence of the tenant or resident for which that tenant or resident has not been convicted.
 (8)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
 (9)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 4.Landlord-tenant focused community courts (a)In generalThe Attorney General, acting through the Bureau of Justice Assistance, shall award grants to States and local jurisdictions to support landlord-tenant focused community courts that offer a process with social service representatives who are available to provide assistance to tenants.
 (b)Goals for processThe process described in subsection (a) is— (1)intended to—
 (A)divert landlords and tenants from proceeding with a court-ordered eviction, which places costly burdens on landlords, tenants, the court system, and taxpayers; and
 (B)help tenants who have fallen behind become current again on their obligations or transition tenants to a new stable home environment without losing access to benefits and other support for which they are eligible; and
 (2)not intended to keep tenants in housing that they will be unable to afford. (c)Diversity requirementIn making grants under this section, the Attorney General shall ensure that landlord-tenant focused community courts—
 (1)are assisted in jurisdictions that serve urban areas, suburban areas, and rural areas;
 (2)are assisted in serving communities that have high rates of eviction and eviction filings or a large total number of evictions and eviction filings, based on the best available data;
 (3)provide assistance to individuals with limited English proficiency; (4)provide effective communication with individuals with disabilities; and
 (5)are located in facilities that are accessible to individuals with disabilities. (d)ApplicationA State or local jurisdiction desiring a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing—
 (1)a demonstrated unmet need in the community for a landlord-tenant community court; (2)evidence of support from representatives of various and diverse stakeholders within the community, including renters' rights groups, landlords, and legal aid nonprofit organizations;
 (3)a detailed description of how the grant will be spent; (4)a detailed description of how the landlord-tenant community court will interact with the existing landlord-tenant justice system of the State or local jurisdiction, as applicable, including a description of which cases will be diverted to the landlord-tenant community court;
 (5)a description of any local ordinance impacting eviction; (6)a description of how the landlord-tenant community court will not be designed to lengthen the process of pursuing a legitimate eviction, limit the access of landlords to the traditional justice system, or curtail the right of landlords to evict; and
 (7)any other information as the Attorney General may require, including information sought in consultation with the Secretary.
 (e)DataBeginning 1 year after the date on which a State or local jurisdiction receives a grant under this section, and not later than 2 years after that date, the State or local jurisdiction, as applicable, shall submit to the Attorney General and the Secretary a report containing—
 (1)any aggregate data on landlord-tenant cases filed in that State or local jurisdiction as the Attorney General or the Secretary may require;
 (2)the data described in subparagraphs (A) and (B) of section 5(b)(1) and section 5(b)(2), as applicable; and
 (3)any other information as the Attorney General or the Secretary may require. (f)Awarding grantsThe Attorney General may award grants under this section in 3 rounds, with not fewer than 5 grants awarded in the first round.
			(g)Matching requirement
 (1)In generalAs a condition of a grant provided under this section, the Attorney General shall require the recipient of the grant to contribute an amount equal to or more than the amount of the grant, obtained solely from non-Federal sources.
 (2)FormIn addition to cash or other direct funding, the contribution required by the Attorney General under paragraph (1) may include indirect costs or in-kind contributions paid for under non-Federal programs.
 (h)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 5.National database of evictions (a)Establishment of databaseNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain a database that—
 (1)is accessible to the Office of Policy Development and Research and the Office of Fair Housing and Equal Opportunity of the Department and other employees of the Department as determined necessary by the Secretary;
 (2)includes the data described in subsection (b) with respect to court-ordered evictions, administrative evictions, and illegal evictions in the United States; and
 (3)ensures appropriate security to prevent improper disclosure of that data. (b)ContentsThe database established under subsection (a) shall contain the following data:
 (1)Data on each court-ordered or administrative evictionWith respect to each court-ordered or administrative eviction case filed on or after the date on which the database is established:
 (A)Information on the tenant who is the defendant, including— (i)the name of the tenant;
 (ii)the address of the residential property and the type of housing; (iii)the number of household members residing in the property, including the number of children; and
 (iv)whether the tenant is a recipient of tenant-based or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (B)Information on the landlord who filed the court-ordered or administrative eviction case, including— (i)the name of the landlord;
 (ii)the name of the attorney or legally permitted representative of the landlord, or an indication that the landlord was self-represented;
 (iii)any amount that the landlord alleges that the tenant owes, including any penalties and attorney's fees; and
 (iv)any costs incurred by the landlord for engaging in the eviction process, including— (I)court costs, such as filing fees;
 (II)the cost of legal representation; and (III)the cost to set out a tenant.
 (C)Procedural data on the court-ordered or administrative eviction case, including— (i)the date, if applicable, on which the tenant was served with a notice to quit;
 (ii)the date of the initial court filing by the landlord; (iii)the reason why the landlord filed for eviction, such as nonpayment or breach of lease;
 (iv)whether the eviction was as a result of the enforcement of a local ordinance impacting eviction; (v)the final outcome of the court-ordered or administrative eviction case, including—
 (I)the disposition of the case, including whether the initial hearing resulted in a default judgment, dismissal, consent agreement, settlement, or trial;
 (II)the date of final disposition; (III)any amount owed to the landlord or tenant, if any, and over what time period;
 (IV)whether a judgment was made in favor of the tenant for code violations or warranty of habitability claims;
 (V)the overall outcome of the case, including whether the tenant paid any amounts to the landlord and whether the tenant stayed in the housing or was evicted from the housing; and
 (VI)whether the tenant had legal representation and the nature of that representation, including a lawyer, a law student participating in a clinic, or another non-lawyer trained to represent clients in landlord-tenant court, or whether the tenant was a lawyer representing himself or herself;
 (vi)the total court fees incurred by the tenant, separated into categories of fees; (vii)the total court fees incurred by the landlord;
 (viii)whether the landlord had appeared in landlord-tenant court for a court-ordered or administrative eviction matter involving the landlord in the 6 month, 1 year, or 2 year-period preceding the court-ordered or administrative eviction case; and
 (ix)whether the tenant had appeared in landlord-tenant court for a court-ordered or administrative eviction matter involving the landlord in the 6 month, 1 year, or 2 year-period preceding the court-ordered or administrative eviction case.
 (2)Aggregate data on court-ordered or administrative eviction casesAggregate data on court-ordered or administrative eviction cases filed on or after the date on which the database is established, including—
 (A)the total number of cases filed, including a breakdown by— (i)the number of cases filed for nonpayment, other breach of lease, both nonpayment and breach of lease, and any other reason;
 (ii)the number of cases filed because of the enforcement of a local ordinance impacting eviction; and (iii)the outcome of the dispositive hearing, including default judgment, dismissal, a consent agreement, a trial, and a settlement with or without mediation;
 (B)the number of tenants and landlords who showed up for the dispositive hearing of a court-ordered or an administrative eviction case, and how many were represented by counsel;
 (C)the average duration of a court-ordered or an administrative eviction case, including the average time from filing to first hearing;
 (D)the average amount allegedly owed by a tenant, per landlord; (E)the average months of rent allegedly owed by a tenant;
 (F)the average amount paid by a tenant to resolve the case and stay in the housing; (G)the number of court-ordered or administrative eviction cases resulting in a judgment in favor of the tenant due to code violations or warranty of habitability claims;
 (H)the number and percentage of court-ordered or administrative eviction cases broken down by age bracket;
 (I)the number and percentage of court-ordered or administrative eviction cases with a tenant or household with children;
 (J)the number of tenants evicted from public housing, broken down by each public housing agency;
 (K)the number of tenants evicted from dwelling units who were receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); and
 (L)the number of court-ordered or administrative eviction or cases where late fees were collected from tenants by landlords, and the average amount of late fees in those cases.
 (3)Data on executed evictionsLocal law enforcement or any other official who executes an eviction shall report to the adjudicating court or administrative forum sufficient data on each executed eviction, such that the court may determine which court-ordered or administrative evictions resulted in a law enforcement officer or other local official removing the tenant.
 (4)Data on tenant status following a court-ordered or administrative evictionEach court or administrative forum responsible for adjudicating evictions should contact landlords to determine whether tenants who were the subject of a court-ordered or administrative eviction were removed or remained in the property 90 days after the court-ordered or administrative eviction.
 (5)Data on each illegal evictionWith respect to each illegal eviction occurring on or after the date on which the database is established, as reported by local governments and nonprofit organizations receiving grants under section 6:
 (A)The data described in paragraph (1)(A). (B)Information on the landlord, including—
 (i)the name of the landlord; and (ii)any amount that the landlord alleges that the tenant owes, including any penalties.
 (C)The reason the tenant was evicted. (D)If the tenant was evicted for nonpayment, the amount owed.
 (E)If the tenant was evicted for nonpayment, the total number of months owed. (F)Whether the tenant was evicted because of the enforcement of a local ordinance impacting eviction.
 (6)Aggregate data on illegal evictionsAggregate data on illegal eviction cases occurring on or after the date on which the database is established, as reported by local governments and nonprofit organizations receiving grants under section 6, including—
 (A)the average amount owed by a tenant, per landlord; (B)the average months of rent owed by a tenant;
 (C)the number and percentage of illegal eviction cases broken down by age bracket; (D)the number and percentage of illegal eviction cases with a tenant or household with children;
 (E)the number and percentage of illegal eviction cases broken down by race and ethnicity; (F)the number and percentage of illegal eviction cases broken down by gender;
 (G)the number and percentage of illegal eviction cases broken down by disability status; and (H)the number and percentage of illegal eviction cases based on the enforcement of a local ordinance impacting eviction.
					(c)Submission of data
 (1)Submission by courtsNot later than March 1 of each year, the Attorney General of each State shall submit to the Secretary data on court-ordered eviction cases that occurred in that State during the preceding calendar year for inclusion in the database established under this section.
				(2)Submission to Secretary
 (A)In generalThe Attorney General of the State shall— (i)ensure the accuracy and consistency of the data submitted under paragraph (1); and
 (ii)upon receipt of the data, aggregate the data and report the individual and aggregate data to the Secretary in a timely manner.
 (B)Submission by courtsIf the Attorney general of the State fails to submit the data described in paragraph (1) to the Secretary in a timely manner under subparagraph (A), the clerk of each State or local court that handles landlord-tenant cases may submit the data directly to the Secretary.
 (d)GuidelinesThe Secretary shall promulgate rules and establish guidelines for the submission of data under subsection (c) and publication of data in the database established under this section, which shall include—
 (1)a technological solution that provides a single point of entry for data submissions to reduce the burden on clerks of the courts;
 (2)in consultation with local governments and judges, appropriate safeguards for protecting the privacy of personally identifiable information of vulnerable populations, which shall incorporate confidentiality measures to ensure that any personally identifiable information regarding a tenant who is a victim of domestic violence, dating violence, sexual assault, or stalking is not disclosed during the process of data submission and publication;
 (3)standards for— (A)external researchers to be granted permission to access data in the database, including both aggregate data and, if necessary for the conduct of their research, personally identifiable information, with appropriate safeguards to ensure identities are protected in any publicly released analysis;
 (B)the establishment of a research data center to support analysis of that data; and
 (C)using generally accepted statistical principles to validate the data, in consultation with outside participants;
 (4)methods for collecting data required under subsection (b) that are not currently collected; (5)establishing definitions for terms related to the eviction process based on how they are legally defined by courts of jurisdiction handling eviction cases; and
 (6)standards for local officials to identify and designate social services agencies that may access the database to provide targeted social services to those tenants.
 (e)Annual reportsNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Secretary shall make publicly available a report on the contents of the database established under this section.
 (f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.
			6.Grant program to collect data on illegal evictions
 (a)In generalThe Secretary shall award grants to local governments and nonprofit organizations to set up programs to collect data from landlords on illegal evictions in the United States.
 (b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary for each of fiscal years 2020 through 2024 to provide grants under this section.
			7.Advisory Committee
 (a)In GeneralThe Secretary shall establish an advisory committee to be known as the Committee on Eviction Research (in this section referred to as the Committee) to advise the Secretary on matters relating to—
 (1)the creation, operation, maintenance, methodology, and privacy matters of the statistical efforts relating to the database established under section 5;
 (2)developing a research agenda to determine the causes and consequences of evictions; and (3)illuminating policies or practices that reduce the number of evictions or mitigate the consequences of evictions.
				(b)Membership
 (1)In generalThe Committee shall be composed of 14 members who shall be appointed by the Secretary, in consultation with the chair and ranking member of the Committee on Banking, Housing, and Urban Affairs of the Senate and the chair and ranking member of the Committee on Financial Services of the House of Representatives, of whom—
 (A)2 members shall be employees of the Department with expertise in housing data and an interest in issues relating to evictions and housing instability;
 (B)2 member shall be representatives of landlords; (C)5 members shall be from the academic or research community;
 (D)3 members shall be from civil society, of whom not less than 2 shall be from entities that advocate for civil rights related to housing or eviction; and
 (E)2 members shall be from private industry, civil society, or the academic community with backgrounds in data science and privacy.
 (2)ChairThe Secretary shall appoint a chair of the Committee from among the members of the Committee. (3)Period of appointment; vacancies (A)In generalA member of the Committee shall be appointed for a period of 2 years.
 (B)VacanciesA vacancy in the Committee— (i)shall not affect the powers of the Committee; and
 (ii)shall be filled in the same manner as the original appointment. (c)MeetingsThe Committee shall meet—
 (1)in person not less frequently than twice each year; and (2)via teleconference not less frequently than once every 2 months.
 (d)PowersIn carrying out the duties of the Committee, the Committee may— (1)hold such hearings, sit, and act at such times and places, take such testimony, and receive such evidence as the Committee determines to be appropriate;
 (2)issue reports, guidelines, and memoranda; (3)hold or host conferences and symposia;
 (4)enter into cooperative agreements with third-party experts to obtain relevant advice or expertise, and oversee staff;
 (5)establish subcommittees; and (6)establish rules of procedure.
 (e)GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property. (f)Travel expensesThe members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Committee.
			(g)Staff
 (1)In generalThe chair of the Committee may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Commission.
 (2)CompensationThe chair of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
 (h)ReportNot later than 90 days after the date on which the Committee terminates, the Committee shall submit to the Secretary a report containing—
 (1)recommendations for statistical efforts relating to the database established under section 5, including how additional data may potentially be collected, consistent with civil rights protections, to understand eviction trends by race, gender, disability status, ethnicity, age, and immigration status; and
 (2)a research agenda to determine the causes and consequences of evictions and to illuminate policies or practices that reduce the number of evictions or mitigate the consequences of evictions, including an assessment of the housing challenges resulting from the prohibition on public housing participation due to the prior eviction of an individual.
 (i)No additional fundsThe amounts necessary to carry out this section shall be derived from amounts appropriated or otherwise made available to the Secretary.
			8.Emergency assistance fund grant program
 (a)In generalThe Secretary shall establish a competitive grant program under which the Secretary shall award grants to States, local, and Tribal governments to establish crisis assistance programs to prevent extremely low-income households from experiencing housing instability, including an imminent risk of eviction or homelessness, by providing short-term financial assistance and housing stabilization services.
 (b)DesignationA State, local, or Tribal government that receives a grant under this section may designate 1 or more entities to carry out programs in accordance with this section.
 (c)Household eligibilityA household that is eligible to receive assistance under a program established by a recipient of a grant under this section (in this section referred to as an eligible household) shall—
 (1)be extremely low-income, with an income at or below the Federal poverty limit or 30 percent of the area median income, whichever is higher; and
 (2)demonstrate to the grant recipient that the household is at risk of experiencing homelessness or housing instability and is experiencing a short-term crisis, which may include—
 (A)a past due utility or rent notice or eviction notice; (B)a decline in household income;
 (C)a family or health crisis; (D)unexpected expenses;
 (E)unsafe or unhealthy living conditions; and (F)any other event as determined by the Secretary.
 (d)LimitationAn eligible household may not receive assistance under this section for more than one 90-day period during each calendar year.
			(e)Use of funds
 (1)In generalA recipient of a grant under this section shall— (A)use grant amounts to help eligible households overcome a short-term crisis impacting housing stability and provide financial assistance and housing stability-related services to those eligible households; and
 (B)evaluate the eligibility of households in a manner consistent with Federal nondiscrimination requirements.
 (2)Financial assistanceNot less than 75 percent of amounts received by a recipient of a grant under this section shall be used to provide financial assistance to eligible households, including the payment of rent, utilities, and other housing-related expenses.
 (3)Housing stability-related servicesNot more than 25 percent of amounts received by a recipient of a grant under this section shall be used to provide housing stability-related services to eligible households, including—
 (A)services for case management, including community resources to negotiate and resolve non-financial, non-legal issues to keep individuals and families housed;
 (B)rehousing services; (C)services to connect those eligible households to other public supports, including long-term housing assistance; and
 (D)referrals to other services for behavioral, emotional, and mental health issues, domestic violence, child welfare issues, employment, substance abuse treatment, or other services.
 (4)EvaluationNot more than 5 percent of amounts received by a recipient of a grant under this section may be used to conduct rigorous evaluations of the effectiveness of the activities of the recipient in preventing housing instability.
 (5)Administrative costsGrant amounts shall not be used by a recipient of a grant under this section to cover administrative costs that are not incurred in carrying out paragraph (2), (3), or (4).
 (f)CriteriaThe Secretary, in consultation with the Secretary of Health and Human Services and the Secretary of Agriculture, shall develop criteria to evaluate each application for a grant under this section, which shall—
 (1)include consideration of— (A)the need within the community to be served by the applicant for a program described in subsection (a);
 (B)the capacity and interest of the applicant in delivering housing stability interventions and connecting eligible households to other public benefits;
 (C)the prior performance of the applicant in providing similar forms of assistance, including whether the applicant, in providing those similar forms of assistance, has any unresolved, systemic civil rights violations;
 (D)a demonstration of collaboration with other entities that provide resources to help eligible households eligible under a program established using grant amounts;
 (E)a demonstration of support from local elected officials, community leaders, residents, and other key stakeholders, including as civil rights organizations;
 (F)a comprehensive plan to improve housing stability among not less than 1 at-risk population; (G)the interest in and willingness of the applicant to conduct a rigorous evaluation of the effectiveness of the programs to be established using grant amounts;
 (H)the estimated impact of the programs to be established by the applicant; (I)a commitment to provide new matching funds from non-Federal sources as required under subsection (g); and
 (J)such other factors as the Secretary may require; and (2)ensure geographic diversity among the grantees.
				(g)Matching amounts
 (1)In generalThe Secretary shall establish a sliding scale for matching funding requirements under this section, based on the size and resources of the jurisdiction, except that each grantee shall provide new matching funds of not less than 25 percent of the grant amount from non-Federal sources.
 (2)FormSubject to paragraph (3), a grantee shall provide matching funds in the form of cash or an in-kind contribution.
 (3)Limitations on in-kind contributionsA grantee may provide matching funds under paragraph (1) in the form of an in-kind contribution for the cash value of services provided a community served by a grantee by an entity other than the grantee only if there is a memorandum of understanding between the grantee and the other entity that those services will be provided.
 (h)Continuous improvementThe Secretary shall establish a process that incorporates findings from rigorous evaluations of programs established by grant recipients under this section into the design of subsequent grant competitions.
			(i)Evaluation of grantees
 (1)In generalThe Secretary shall— (A)evaluate each recipient of a grant under this section using information requested by the Secretary, including an evaluation of—
 (i)the ease with which eligible households are able to access assistance; (ii)the effectiveness of the programs’ intervention models in preventing housing instability in general and for eligible households of different types and income levels;
 (iii)the cost-effectiveness of the programs; and (iv)other indicators as determined by the Secretary;
 (B)publicly disseminate, through internet websites and other means, interim findings as soon as they become available relating to programs established by recipients of a grant under this section; and
 (C)make the evaluations described in subparagraph (A) publicly available. (j)ReportNot later than 5 years after the establishment of the competitive grant program under this section, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives and publish in the Federal Register a report—
 (1)evaluating the effectiveness of the strategies pursued under the grant program; and (2)that includes recommendations for any necessary changes to law and a plan to expand the grant program to the scale necessary to address housing instability.
 (k)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of fiscal years 2020 through 2024 to carry out this section.
 9.Tenant screening reportsThe Fair Credit Reporting Act (15 U.S.C. 1601 et seq.) is amended— (1)in section 603(k)(1)(B) (15 U.S.C. 1681a(k)(1)(B))—
 (A)by redesignating clause (iv) as clause (v); (B)in clause (iii), by striking and at the end; and
 (C)by inserting after clause (iii) the following:  (iv)a denial of rental housing or any other decision in connection with evaluating a consumer applying for tenancy in rental housing; and; 
 (2)in section 604 (15 U.S.C. 1681b), by adding at the end the following:  (h)Additional requirement relating to use of consumer report for rental housingIf a person procures a consumer report, or causes a consumer report to be procured, from a consumer reporting agency in connection with evaluating a consumer applying for tenancy in rental housing, the consumer reporting agency shall provide to the consumer a copy of the consumer report.; and
 (3)in section 605(a) (15 U.S.C. 1681c(a)), by adding at the end the following:
				
 (9)Eviction judgments and related suits in instances of an eviction judgment that is in the favor of the tenant..
			10.GAO study and report
 (a)StudyThe Comptroller General of the United States shall conduct a comprehensive qualitative and quantitative study to—
 (1)track evictions during the 30-year period preceding the date of enactment of this Act; (2)analyze local eviction laws, regulations, and judicial process; and
 (3)assess the factors that contribute to evictions and whether those factors differ in urban areas versus suburban and rural areas, as well as across different protected class groups, including race, color, national origin, religion, sex, familial status, disability status, and age.
 (b)ReportNot earlier than 5 years but not later than 6 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the grants awarded pursuant to sections 4, 6, and 8 of this Act, including best estimates of the amount saved, if any, at all levels of government on housing, medical, or social welfare programs, as well as any additional revenues generated by participants being more likely to remain employed or for other reasons.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 11.Rule of constructionNothing in this Act may be construed to—
 (1)deny a landlord the ability to file and execute an eviction for a lawful reason; or (2)change the standards for determining a violation of the Fair Housing Act (42 U.S.C. 3601 et seq.).